_L

a.
E
Case 1:19-cv-03837-VSB Document 109 Filed 01/15/20 Page 1 of 6

. |

|

|

IN THE UNITED STAT S DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

MARSH & MCLENNAN AGENCY LLC,
Plaintiff,

-against- No. 19-cv-03837 (VSB)

ELMER “RICK” FERGUSON,

Defendant.

 

 

SUPPLMENTAL POST-EVIDENTIARY HEARNING SUBMISSION IN FURTHER
SUPPORT OF DEFENDANT’S OBJECTIO S FOR AUTHENTICTY AND MOTION
TO DISMISS

|
|

|
|

|
|
|
|
|

}
|
|

  
he 4

Case 1:19-cv-03837-VSB Document 109 Filed 01/15/20 Page 2 of 6

|
Defendant Elmer “Rick” Ferguson (“Defendant” or “Mr. Ferguson”) respectfully asks the
Court to accept the attached Declaration and Exhibit A, a true copy of an internal change form
from Defendants company file given to Defendant previously by Plaintiff, and referenced by
Plaintiff witness declaration of William J. Peartree.

Plaintiff submitted (docket document #105) a Declaration of William J. Peartree dated
December 20, 2019, with an Exhibit B (docket document #105-2), purported to be a true and
accurate copy of “...an internal change form and a Client Service Executive Bonus Plan
document reflecting the change...” (Decl W.J. Peas line 11)

The subject matter of Mr. Peartree’s Declaration and related Exhibit is only vaguely related
to Plaintiff’s complaints, intended only to falsely spar Defendant’s reputation, and is
appropriately the subject of matters filed with FIN RA for arbitration regarding the document
authenticity and past payments due to Defendent. ‘ this document submitted by Plaintiff is

relevant in that from a basic comparison of the original document attached here as Exhibit A, and
Mr. Peartree Declaration’s altered Exhibit B, it is clea that Plaintiff continues to submit

. : . |
maliciously alter documents and falsify evidence. |

 

Defendant again objects to Plaintiffs documents on grounds of authenticity, and again

|
Motions the Court for dismissal of all Plaintiff's motions and requests for reasons already stated

|

and submitted. |
Dated: January 9, 2020 Respectfully submitted,
San Bruno, CA

/s Elmer R. Ferguson
Elmer R. Ferguson

Defendant, Pro Se
753 Mills Ave, San Bruno, CA 94066

|

|
1

 
a a.

- + I
Case 1:19-cv-03837-VSB Document 109 Filed 01/15/20 Page 3 of 6

|

i
|
i
\

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

MARSH & MCLENNAN AGENCY LLC,
Plaintiff, |

-against- | No. 19-cv-03837 (VSB)

ELMER “RICK” FERGUSON, SUPPLMENTAL DECLARATION OF

|

|

| ELMER FERGUSON
Defendant.

 

Elmer Ferguson, declares pursuant to 28 U.S.C. § 1746 land subject to the penalties of perjury that the
following is true and correct:

1. The attached Exhibit A is a true and accurate c py of an internal change form given to me by
Marsh & McLennan Agency when I requested a copy of my company file.

Dated: January 9, 2020

|
San Francisco CA

   
    

Elmer Ferguson

 
sbi scdlstdsnteceanbnomtel

i,

Case 1:19-cv-03837-VSB Document 109 Filed 01/15/20 Page 4 of 6

i
|
|
|
|

Supplemental Declaration of Elmer Ferguson dated January 9,
2020:

Exhibit A
MMA Internal Change Form Original Copy
|

[
|
|
|
|

|
[
 

 

 

ddd

  

heer aD

_L) Change in Pay Rate

4

1

 

+
Loo T

Case 1:19-cv-038

   

 

PERSONNEL CHANGE NOTICE

 

1H PSO4

CONFIDENTIAL

 

Name

 

Los First. Meddie Intat |

|

t

|
Ferguson Rick r

|

|

 

Social Security #

Oo Name fame Change Effective ve Date of Change re
NewName ew _. Reason forChange — _ 7
Last Fost, Made bsgal | ~~ ™ ~
\
tn ee es Ee ne anette A ements Ree one EE OE cg pi mee em a sen nce wan ~ we ieee eg i ces nett eee

(] Change in Marital Status

Marital Slatus

Current information
Job Title: Client Executive Sales [¥(4 YEO

Supervisor / Dept.:
Services in Walnut Creek office
Exempt or Non-Exempt:

Pay Rate: $84,984 draw/yr + 10% earned net new
revenue

Time and a Half Pay Rate: $
Double Time Pay Rate: $

Retro pay calculation

Amount of Increase

(<i Other (please explain}

[] Single (C) Married (] Divorced

. |

(Promotion {] Transfer Et

Jeff Calder / EB Retirement

Exempt

 

 

 

Rick is eligible for two types of bonuses: !
1. the standard CE Service Bonus Plan attached to this change form
the additional bonus described in the Addendum noted in the CE Service Bonus Plan

2.

Effective Date of Change

fective Date of Change 1/1/15 _

_Next Review Date:

 

New information |
Job Title: Ctient Executive Service TPE O Vox

Supervisor / Dept... SAME

Exempt or Non-Exempt: Exempt

Pay Rate: $90,000 salary/yr + bonus plan (see
‘other’ information below)

Time and a Half Pay Rate: $
Double Time Pay Rate: $

ce ee ee eee

Hrs Worked

Pay Per End Amt. ofjinc,

 

 

Total Retro Due

 

bringing fo B&B.

IMPORTANT NOTE REGARDING BONUS PLAN: Under
the same client:

Signatures:

sunenisor WJC

Date

this bonus structure, Rick is bonused twice on
once for being predominately responsible to engag
working with a Salesperson who is registered with

again for servicing these same clients under the "B
Executive Service Bonus pian as his book is credite

Human Resources _ aren?

SERS RRO Ti Sp PEE i ete AT TA SB ae ann |

2 a new Retirement Services prospect and then
SagePoint to obtain the broker of record letter.
bok Target” component of the annual Client

d with these new clients he assisted in

om cone ee

 

 
 

Page 6 of 6

  

VSB Dedt

-CV-03837-

Case 1:19

 

   

ORIGIN ID:BWCA (650) 871-6251 ° SHIP DAT

RICK FERGUSON ACTWGT:
CAD: 114

1212H EL CAMINO REAL

SAN BRUNO, CA S4066 - BILL SEh

_ _UNTTED STATES US

To US DISTRICT COURT SOUTHERN
PRO SE INTAKE UNIT
500 PEARL ST .
STE 200

 

1

 

— “NEW -YORINY 10007—

: (619) 980— 2074 REF: RICK FERGUSGH
| TAUY PKG 1D: 448317
: po: = BEPT:

 

 

 

  

TRK#
[oz01]

 

   

 

   
  

HMI

SEE NOTICE ON REVERSE segarding UPS Terms, and notic
Customs purposes. tf exported from the US, shipper certifies t
Regulations. Diversion contrary to law is prohibited

    

tion of liability. Where allowed by law, shipper authorizes UPS
1e commodities, technology or software were exported from the
